Title: From Benjamin Franklin to David Hartley, 8 May 1775
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Philada. May 8. 1775. Monday
I arrived here on Friday Evening, and the next morning was unanimously chosen by the General Assembly a Delegate for the ensuing Congress, which is to meet on Wednesday.
You will have heard before this reaches you of the Commencement of a Civil War; the End of it perhaps neither myself, nor you, who are much younger, may live to see. I find here all Ranks of People in Arms, disciplining themselves Morning and Evening, and am informed that the firmest Union prevails throughout North America; New York as hearty as any of the rest. I purpose to communicate to you from time to time the most authentic Intelligence I can collect here, and hope to hear frequently from you in the same Way. I am with great Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
David Hartley Esqr
 
Endorsed: D F May 8 1775
